                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,                  )
                                         )
                    Petitioner,          )                  8:18CV131
                                         )
             v.                          )
                                         )
SCOTT R. FRAKES, Director,               )                    ORDER
Nebraska Department of Correctional      )
Services,                                )
                                         )
                    Respondent.          )
                                         )


      After careful consideration,

      IT IS ORDERED that:

      (1)    The Petitioner’s Motion for Leave to File Reply Brief (filing no. 48) is
denied.

       (2) The Petitioner is reminded that Petitioner’s responsive brief shall be filed
with the court on or before June 4, 2019.

      DATED this 7th day of May, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
